DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants' election with traverse of Group I (claims 1-10) in the reply filed on September 24, 2021 is acknowledged.  The traversal is on the ground(s) that the subject matter of claims 1-13 (all claims of record) is sufficiently related that a thorough and complete search for the subject matter of the elected claims would necessarily encompass a thorough and complete search for the subject matter of the non-elected claims.  Upon further consideration of the subject matter of non-elected claims 11-13, the examiner agrees with the applicants’ remarks, and the claims of all three groups (claims 1-13) have been searched and are examined in the sections that follow.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0004], 4th line, add “a” before “casting”.
In paragraph [0030], 2nd line, add “a” before “true”.
In paragraph [0049], last line, replace “thererfrom” with “therefrom”.
In paragraph [0063], 11th line, replace “cramped” with “clamped”.
In paragraph [0100], 6th line, add “a” before “casting”.
Appropriate correction is required.

The use of the terms Emulgen, Microtrac, and Kaowool, which are trade names or marks used in commerce, has been noted in this application (see paragraphs [0040], [0056], and [0067] of the specification).  The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the liquid state" in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
nd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
With regard to independent claims 11 and 13, these method claims are generally written in a narrative format, rendering the claims indefinite.  In this instance, it is suggested to write these method claims to set forth distinct, active process steps (i.e. with one or more active verbs at the beginning of each process step) to obtain further clarity for carrying out the claimed method.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 4953511 B2, of which a copy of the Japanese document with a machine translation was provided with the Information Disclosure Statement dated May 25, 2021.

providing a refractory granular aggregate (abstract);
providing a water-soluble inorganic binder, which in a liquid state would have a viscosity of less than 1000cP (abstract; and 2nd full paragraph on page 2 of translation);
providing spherical particles of silicone resin (abstract; and 1st full paragraph on page 2 of translation); and
mixing the refractory aggregate, the inorganic binder, and the spherical particles of silicone resin to form a molding sand composition (abstract).
Regarding claim 2, the spherical particles of silicone resin would have a weight reduction ratio within a range of 5-50% when the particles are subjected to heating to 700°C, since the spherical particles of silicone resin in JP ‘511 would have the same properties as disclosed in the applicants’ claimed invention (1st full paragraph on page 2 of translation).
Regarding claim 3, the spherical particles have an average particle diameter within a range of 0.01-50 µm (1st full paragraph on page 2 of translation).
Regarding claim 4, a content of the spherical particles is within a range of 0.1-500 parts by mass per 100 parts by mass of a solid content of the water-soluble inorganic binder in the mold material (2nd full paragraph on page 2 of translation).
Regarding claim 8, since JP ‘511 discloses the same mold material as that disclosed in applicants’ claims, both mold materials would have the same physical 
Regarding claim 10, the water-soluble inorganic binder includes water glass as a main component (2nd full paragraph on page 2 of translation).
Regarding claim 12, the water-soluble inorganic binder in a liquid state would have a viscosity of less than 1000cP (2nd full paragraph on page 2 of translation).
Regarding claim 13, and in addition to JP ‘511 disclosing both the mold material (of independent claim 1) and the method of making the mold material (of independent claim 11), the mold material is shaped to form a forming/casting mold, wherein the casting mold is obtained by heating and curing after shaping the mold material (1st and 2nd full paragraphs on page 2 of translation; and 1st full paragraph on page 5 of translation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 4953511 B2.
Regarding claims 5-7, JP ‘511 discloses the claimed invention of claim 1, including that the spherical particles are resin particles (e.g. silicone resin), but fails to explicitly teach the specificity of the resin particles, such as organopolysiloxane (of which the organopolysiloxane is silsesquioxane, and of which the silsesquioxane is polymethylsilsesquioxane).  However, it would have been obvious to one of ordinary skill in the art to provide any selected variant of the resin particles, including of the organopolysiloxane group, since selection of the resin particles would depend on the design choice to choose the optimal variant within a mold material for use in making the casting mold, of which selection of the resin particles would be dependent upon the high temperature range and time of temperature application in a casting process, as well as the type of molten metal to be used in the casting process.  With regard to the types of materials that are suitable for use, it has been held to be within the general skill of a In re Leshin, 125 USPQ 416.
Regarding claim 9, JP ‘511 discloses the claimed invention of claim 1, but fails to explicitly teach that the mold material further comprises at least one nitrate selected from the group of alkali metal salts and alkaline earth metal salts of nitric acid.  However, it would have been obvious to one of ordinary skill in the art to use at least one nitrate, since nitrates are well known in the art as curing agents for mold materials.  With regard to the types of materials that are suitable for use, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        December 14, 2021